COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-18-00207-CV
                                                 §
 MARY ANNE VINSON,                                           AN ORIGINAL PROCEEDING
                                                 §
 RELATOR.                                                            IN MANDAMUS
                                                 §

                                                 §

                                        JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Selena Solis, Judge of the 243rd District Court of El Paso, Texas and concludes that

Relator’s petition for writ of mandamus should be conditionally granted. We therefore direct the

trial court to set aside the November 1, 2018 order granting the motion to compel Relator to attend

mediation, in accordance with the opinion of this Court. The writ of mandamus will issue should

the trial court fail to comply.

        IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.